Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 09/10/2021. In virtue of this communication, claims 1-37 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of the continuations of applications in ADS filed on 09/10/2021 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
4.	Claims 25-30 are objected to because of the following informalities: there are typographic error in the claims, and hence, “the computer-readable storage medium” in the claims shall be read as “the non-transitory computer-readable storage medium” to be in accordance with their independent claim 24.  Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1, 20, 24 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,197,222 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claim 1 includes many more elements and more specific, and thereby, the patent claim encompasses the broader scope of the instant claims 1, 20, 24 and 31. Accordingly, allowing the broader instant claims 1, 20, 24 and 31 could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 1 as follows:
by a security component executing on a first mobile communications device, causing the storage of a usage pattern associated with an authorized user of the first mobile communications device (lines 49-52 of col. 79), the stored usage pattern created based only on usage information from use of a second mobile communications device by the authorized user of the first mobile communications device, and the stored usage pattern modified, by a server, for use on the first mobile communications device based on differences between the first mobile communications device and the second mobile communications device (lines 61-64 of col. 79);
detecting, by the security component, a usage of the first mobile communications device (lines 65-67 of col. 79); 
comparing, by the security component, the detected usage to the stored usage pattern to determine if there is a difference between the detected usage and the stored usage pattern (lines 1-4 of col. 80); 
associating, by the security component, a measure with the stored usage pattern when there is a difference between the detected usage and the stored usage pattern (lines 5-8 of col. 80);
determining, by the security component, that the detected usage was not caused by the authorized user of the first mobile communications device when the associated measure is beyond a threshold measure (lines 9-12 of col. 80); and
in response to the determination, issuing a first command by the security component, the first command causing a restriction of an ability of the first mobile communications device to be used to access a resource (lines 12-16 of col. 80).

6.1.	Other independent instant claims 20, 24 and 31 are method, product and system claims reciting the same scopes of the instant limitations of claim 1. Accordingly, the instant claims 20, 24 and 31 could be compared to patent claim 1 as set forth above.

6.2.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.



Conclusion
7.	The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Xie et al. Pub. No.: US 2009/0199296 A1, “Detecting Unauthorized Use of Computing Devices Based on Behavioral Patterns” (see fig. 2 & 4).
	Fitzgerald et al. Pub. No.: US 2009/0249460 A1, “System For Monitoring The Unauthorized Use of A Device” (see fig. 1-7).
	Erhart et al. Pub. No.: US 2010/0056105 A1, “Securing A Device Based On Atypical User Behavior” (see fig. 3-5).
	Borghei Pub. No. US 2011/0141276 A1, “Proactive Security For Mobile Devices” (see fig. 2-3).

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643